Order of Supreme Court, New York County, entered November 26, 1973, which awarded temporary alimony to plaintiff and denied her application for a counsel fee with leave to renew before the trial court, unanimously affirmed, without costs and without disbursements. We again point out that any seeming inequity in a temporary order for alimony, based on conflicting affidavits, is to he remedied by a speedy trial, where the true facts as to the finances and standard of living of the parties can be ascertained. Moreover, in affirming the award herein, this court does not indicate any opinion as to what permanent alimony should be; and the temporary award should have no effect upon the Trial Judge in the determination as to whether permanent alimony should be awarded or the amount thereof. Concur — Markewich, J. P., Kupferman, Lupiano, Tilzer and Lane, JJ.